Citation Nr: 0319108	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-00 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for alcohol dependency.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for a bilateral ankle 
disorder.

8.  Entitlement to service connection for residuals of a 
septorhinoplasty.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel


REMAND

On March 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran received in-patient 
treatment in service for asthma from 
January 7-10, 1985 at Bethesda Naval 
Hospital.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request 
all available clinical records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The veteran received psychiatric 
treatment for alcohol dependence in 
service from September 1985 to March 
1986 at Bethesda Naval Hospital and 
from December 1987 to May 1988 at the 
Naval Hospital in Okinawa, Japan.  
Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request all available 
records of this treatment.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration: all medical 
records associated with the grant of, 
and continuation of, disability 
benefits beginning in July 1996, as 
well as any Administrative Law Judge 
(ALJ) decision and the associated List 
of Exhibits.

4.  The record indicates that the 
veteran was treated post-service for 
the conditions listed below by the 
listed providers.  Make arrangements to 
obtain records from the following:

	Florida Hospital
	601 E. Rollins Street
	Orlando, Florida 32803
All records from May 9, 1996 to May 22, 
1996 inpatient treatment for an 
overdose/attempted suicide

	Florida Hospital Center for Psychiatry
	601 E. Altamonte Drive
	Altamonte Springs, Florida 32701
All records from May 23, 1996 to June 
11, 1996 hospitalization

	Dr. Riaz Mazcuri
All records from outpatient psychiatric 
treatment from August 1995 to December 
1995

	Dr. Douglas Budde
	Florida Hospital Center for Behavioral 
Health
	615 E. Princeton Street Suite 3A
	Orlando, Florida 32803
All records from psychiatric treatment 
from June 1996 to present

	Dr. Laia Alidina
	7758 Wallace Road
	Orlando, Florida 32819
All records from sinus/allergy/asthma 
treatment from January 1990 to the 
present

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





